DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
1/ Claims 1-11 are pending
2/ claims 1, 7, 10 and 11 are independent
3/112 rejection is given for claims 1, and 10-11

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1,  in the limitation “in a case where backup processing or restoration processing for setting information of the image forming device is executed by way of a remote operation, associate and register device information that uniquely specifies the image forming device, and identification information for a remote operation service in which the backup processing or the restoration processing is executed by way of the remote operation, in a case where the device information and the identification information are acquired from the image forming device without the image forming device being operated remotely, prior to the backup processing or the restoration processing”, grammatical and idiomatic errors in punctuations of conditionals make fragments that are difficult to understand and determine the scope of the claim, hence rendering the claim indefinite.
Regarding claim 10,  in the limitation “in a case where the image forming device executes backup processing or restoration processing for setting information of the image forming device by receiving a remote operation, the image forming device transmits device information that uniquely specifies the image forming device, and - 37 -identification information for a remote operation service in which the backup processing or the restoration processing is executed by way of a remote operation, to the information processing device, only in a case where the image forming device is operated directly, prior to the backup processing or the restoration processing, and the information processing device registers the device information and the identification information acquired from the image forming device, in association with each other”, grammatical and idiomatic errors in punctuations of conditionals make fragments that are difficult to understand and determine the scope of the claim, hence rendering the claim indefinite.
Regarding claim 11, in the limitation “in a case where the device information and the identification information are acquired from the image forming device without the image forming device being operated remotely, prior to the remote operation terminal executing the backup processing or the restoration processing for setting information of the image forming device by way of a remote operation, the device information specifying the image forming device, the - 38 -identification information being information for a remote operation service in which the backup processing or restoration processing is executed by way of a remote operation, and the remote operation terminal executes the backup processing or the restoration processing by remotely operating the image forming device using the identification information, in a case where the device information and the identification information are registered in the information processing device in association with each other”, grammatical and idiomatic errors in punctuations of conditionals that make fragments that are difficult to understand and determine the scope of the claim, hence rendering the claim indefinite.









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao (US pg. no. 20110238626), further in view of Nakahara (US pg. no. 20160072969).
Regarding claim 1. Discloses an information processing device (fig. 2, 230 global server and 240 global backup server) connected to an user device (fig. 2, 210 user device) via a network (fig. 2, 260 network), and comprising a processor configured to:
in a case where backup processing or restoration processing for setting information of the user device is executed by way of a remote operation (fig. 10, 1002-1006 discloses performing remote backup operation of device data), associate and register device information that uniquely specifies the user device ([0081] and fig. 9 discloses user device 210 (user device) may send a registration request to global server 230 (associate and register device information). The request may include information associated with the user of user device 210 or information associated with user device 210 (e.g., an identifier associated with user device 210 (user device)), and identification information for a remote operation service in which the backup processing or the restoration processing is executed by way of the remote operation ([0083] Backup preferences information (remote operation service identification) may be sent (block 910). 
But Hao does not explicitly disclose:
Image forming device performing remote backup and restore;
in a case where the device information and the identification information are acquired from the image forming device without the image forming device being operated remotely, prior to the backup processing or the restoration processing. 
However, in the same field of endeavor, Nakahara discloses:
Image forming device performing remote backup and restore (fig. 9 P20, P25, and P35 discloses image forming devices 3a and 3b performing remote backup of setting information and restore of the setting information);
 in a case where the device information and the identification information are acquired from the image forming device without the image forming device being operated remotely, prior to the backup processing or the restoration processing (fig. 9, p20 discloses that identification information is received from 3a (image forming device) directly prior to backup process. In light of the instant application stated in [0034-0035], the device providing information by itself without being instructed by third device 300 corresponds to without the image forming device being operated remotely; [0019] discloses execution of 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the Hao with Nakahara. The modification would allow effective license management of devices that are allowed to remote backup and recovery process. The modification would allow registering devices to enable effective authentication process. 
Regarding claim 2. The combination discloses information processing device according to Claim 1.
Hao discloses, wherein the processor ([0022] global backup system) prohibits the device information and the identification information from being acquired from the user device and associated by way of a remote operation ([0022] discloses a user device registration operation may be performed. For example, a user device may be registered with the global backup system that may permit information to be backed up to the global backup system. The user device may send a request to register to the global backup system. The device registering by itself corresponds to acquiring information without 
Regarding claim 3. The combination discloses information processing device according to Claim 1.
Hao further discloses, wherein the processor permits the device information and the identification information being acquired from the user device, in a case where the device information and the identification information are transmitted by the user device being operated directly ([0022] discloses a user device registration operation may be performed. For example, a user device may be registered with the global backup system that may permit information to be backed up to the global backup system. The user device may send a request to register to the global backup system. The device registering by itself corresponds to acquiring information without remote operation. In light of the instant application as stated in [0034-0035], the system takes device registration only from the device itself by direct operation. The system accepting registration request from the device itself corresponds to permitting registration by way of direct operation by a third device).  
Regarding claim 4. The combination discloses information processing device according to Claim 1.
Hao further discloses wherein processing to carry out the registering is processing in which the device information and the identification information are associated by associating the device information that uniquely specifies the user device with group information that specifies a group made up of a plurality of users who use the user device and to whom the remote operation is provided ([0081] discloses a registration request may be sent (block 906). User device 210 may send a registration request to global server 230. The request may include information associated with the user of user device 210 (e.g., username, password, PIN, email address, etc.) that corresponds to group of users that uses the device, and information associated with user device 210 (e.g., an identifier associated with user device 210). The information received is used to associate device and user. The system is capable of registering group of users associated with the device that is registering for a data backup service to be provided to the registered user; fig. 906, and fig.10, 1000-1006 discloses registering device with remote server for backup service, and backing up data after registration).  
Regarding claim 5. The combination discloses information processing device according to Claim 2.
All other limitations of claim 5 are similar with the limitations of claim 4 above. Claim 5 is rejected on the analysis of claim 4 above.
Regarding claim 6. The combination discloses information processing device according to Claim 3.
All other limitations of claim 6 are similar with the limitations of claim 4 above. Claim 6 is rejected on the analysis of claim 4 above.
Regarding claim 7. Hao discloses a user device comprising a processor (fig. 2, 210 user device) configured such that, in a case where backup processing or restoration processing for setting information of the user device is executed by receiving a remote operation (fig. 10, 1002-1006 discloses the device performs remote backup operation), device information that uniquely specifies the user device is not transmitted by way of a remote operation, prior to the backup processing or the restoration processing ([0081] discloses user device 210 may send a registration request to global server 230. The request may include information associated with the user of user device 210 (e.g., username, password, PIN, email address, etc.), and information associated with user device 210 (e.g., an identifier associated with user device 210). The information is transmitted by the device directly. In light of the instant application stated in [0034-005] that corresponds to information not transmitted by way of remote operation).  
But, Nakahara does not explicitly disclose image forming device transmitting identification information;
However, in the same field of endeavor, Nakahara discloses image forming device transmitting identification information (fig. 9, P20 and P25 discloses device 3a (image forming device) transmitting identification information and performing remote backup of data);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Hao with Nakahara. The modification would allow a system for remote backup and restore process of image devices to effectively transfer information to storage and recovering it when needed for effective system that would avoid data loss.



Regarding claim 8. The combination discloses image forming device according to Claim 7.
Hao discloses wherein the user device further comprises an - 36 -input device (fig. 5 520 user interface), and the processor permits transmission processing for the device information (fig. 9, 906 send registration request. The information of the request corresponds to device information), only when identification information for a remote operation service in which the backup processing or the restoration processing is executed by way of a remote operation is input directly from the input device (fig. 7 discloses user interface of the device is used to input identification information of preference of operation for remote back up process to be transmitted to server for registration. The processer of the device that permits the transmission of device information in registration corresponds to processor. Fig. 7 and fig. 9 discloses the device register for backup operation and sends backup preferences that is input manually. The system can be configured by programming that device information to be transmitted to server only during backup process preferences that is transmitted to registering server are being input by user manually).  
Nakahara discloses image forming device transmitting identification information (fig. 9, P20 and P25 discloses device 3a (image forming device) transmitting identification information and performing remote backup of data);




Regarding claim 9. The combination discloses image forming device according to Claim 7.
Hao discloses, wherein the processor prohibits transmission processing for the device information (([0081] and fig. 9 discloses user device 210 (user device) may send a registration request to global server 230. The request may include information associated with the user of user device 210 or information associated with user device 210 (e.g., an identifier associated with user device 210), apart from when identification information for a remote operation service in which the backup processing or the restoration processing is executed by way of a remote operation is input directly from an input device (fig. 7 discloses user interface of the device is used to input identification information of preference of operation for remote back up process to be transmitted to server for registration. The processer of the device that permits the transmission of preference of operation for remote back up process in registration corresponds to processor. Fig. 7 and fig. 9 discloses the device registers for backup operation and sends backup preferences that is input manually as indicated in fig. 7. The system can be configured by programming that device information to be transmitted to server only during backup process preferences that is transmitted to registering server are being input by user manually).  
Regarding claim 10. Hao discloses an information processing system (fig. 10 discloses flowchart for information processing system) comprising:
 an information processing device (fig. 2, 230,240 discloses server) and an user device connected to each other via a network (fig. 2, user device 210 connected to the servers over network 260);
 wherein, in a case where the user device executes backup processing or restoration processing for setting information of the user device by receiving a remote operation ((fig. 10, 1002-1006 discloses performing remote backup operation of device data), the user device transmits device information that uniquely specifies the user device ([0081] and fig. 9 discloses user device 210 (user device) may send a registration request to global server 230 (associate and register device information). The request may include information associated with the user of user device 210 or information associated with user device 210 (e.g., an identifier associated with user device 210 (user device)), and - 37 -identification information for a remote operation service in which the backup processing or the restoration processing is executed by way of a remote operation ( fig. 7 discloses user interface of user device 210 to set the backup process to be remote and send the backup preference to remote server for registration. The backup preference corresponds to identification of remote operation), to the information processing device, only in a case where the user device is operated directly, prior to the backup processing or the restoration processing ([0083] Backup preferences information (remote operation service identification) may be sent (block 910). User device 210 may retrieve backup preferences information from the memory and may send the backup preferences information to global server 230 (information processing device). Global server 230 may receive the backup preferences information and may store the backup preferences information in the memory (register and associate) that is before backup process. The user device transmitting the identification information by itself corresponds to transmitting information by the device operated directly ; fig. 7 discloses backup preference information such as remote backup via global network; fig. 10, 1000-1006 discloses after registration at the global server, the  and the information processing device registers the device information and the identification information acquired from the user device, in association with each other (fig.8 802-804 discloses receive registration request and store information associated with users that corresponds to registering information in association with each other). 
But, Hao does not explicitly disclose: Image forming device performing remote backup and restore;
However, in the same field of endeavor, Nakahara discloses  Image forming device performing remote backup and restore (fig. 9 P20, P25, and P35 discloses image forming devices 3a and 3b performing remote backup of setting information and restore of the setting information);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Hao with Nakahara. The modification would allow a system for remote backup and restore process of image forming devices to effectively transfer information to storage and recovering it when needed for effective system that would avoid data loss.
Regarding claim 11. Hao discloses an information processing system comprising:
 an information processing device (fig. 2, 230 global server) and a remote operation terminal (fig. 2, 240 global backup server) each connected to an user device via a network (fig. 2, 210 discloses the user device 210 is connected to global server 230 and global server 240 across network 260);

wherein the information processing device registers device information and identification information in association with each other ([0081] and fig. 9 discloses user device 210 (user device) may send a registration request to global server 230 (information processing device). The request may include information associated with the user of user device 210 or information associated with user device 210 (e.g., an identifier associated with user device 210 (user device)), in a case where the device information and the identification information are acquired from the user device without the image forming device being operated remotely, prior to the remote operation terminal executing the backup processing or the restoration processing for setting information of the user device by way of a remote operation ([0081] and fig. 9 discloses user device 210 (user device) may send a registration request to global server 230 (information processing device. The device sends information by itself directly (without being operated remotely) prior to starting remote the backup process (by way of remote operation));
 the device information specifying the user device ([0081] and fig. 9 discloses user device 210 (user device) may send a registration request to global server 230 (information processing device). The request may include information associated with the user of user device 210 or information associated with user device 210 (e.g., an identifier associated with user device 210 (image forming device)), the - 38 -identification information being information for a remote operation service in which the backup processing or restoration processing is executed by way of a remote operation ([0083] Backup preferences information (remote operation service identification) may be sent (block 910). For example, user device 210 may retrieve backup preferences information from the memory (e.g., the memory associated with user device 210) and may send the backup 
the remote operation terminal executes the backup processing or the restoration processing by remotely operating the user device using the identification information ([0092] discloses user device 210 may upload information directly to global backup server 240 (remote operational terminal) via the public network. … User device 210 may send an upload list and/or information to global backup server 240 in a manner similar to that described above. [0093] Global backup server 240 may perform a synchronization operation. For example, global backup server 240, may receive information associated with file identifiers, as discussed above, and may store, in a memory, some or all of the information associated with the file identifiers. Global backup server 240 may send, to user device 210, a notification indicating that the upload operation is complete), in a case where the device information and the identification information are registered in the information processing device in association with each other ([0112]and [0120] discloses If the user device is authenticated (block 1104--YES), then backup preferences information may be retrieved and it may be determined whether to perform remote or local backup operation (block 1106). For example, global server 230 may authenticate user device 210 if information associated with the user, information associated with user device 210, and/or information associated with local server 220, retrieved from the memory, matches information associated with the user, information associated with user 
But, Hao does not explicitly disclose: Image forming device performing remote backup and restore;
However, in the same field of endeavor, Nakahara discloses  Image forming device performing remote backup and restore (fig. 9 P20, P25, and P35 discloses image forming devices 3a and 3b performing remote backup of setting information and restore of the setting information);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Hao with Nakahara. The modification would allow a system for remote backup and restore process of image forming devices to effectively transfer information to storage and recovering it when needed for effective system that would avoid data loss.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30AM-5:30PM.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        01/26/2022